     Case 2:21-cv-01136-RFB-EJY Document 17 Filed 08/16/21 Page 1 of 2



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     TYREESHIA D. HENDERSON, an individual , )          Case No. 2:21-cv-01136-RFB-EJY
10                                           )
                                             )
11                               Plaintiff,  )
                                             )
12   vs.                                     )          JOINT MOTION FOR EXTENSION OF
                                             )          TIME FOR DEFENDANT EQUIFAX
13                                           )          INFORMATION SERVICES LLC TO
     NATIONAL BUSINESS FACTORS, INC. OF )
     NEVADA, a domestic corporation; EQUIFAX )          FILE ANSWER
14
     INFORMATION SERVICES LLC, a foreign )
                                             )          FIRST REQUEST
15   limited-liability company; EXPERIAN
                                             )
     INFORMATION SOLUTIONS, INC., a foreign )
16   corporation; TRANS UNION LLC, a foreign )
     limited-liability company,              )
17                                           )
                                             )
18                               Defendants. )
                                             )
19

20          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
21   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
22   no opposition. Accordingly, pursuant to LR IA 6-1, IT IS HEREBY STIPULATED AND AGREED
23   to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer, move
24   or otherwise respond to the Complaint in this action is extended from August 16, 2021 through and
25   including September 15, 2021. The request was made by Equifax so that it can have an opportunity
26   ...
27   ...
28   ...
     Case 2:21-cv-01136-RFB-EJY Document 17 Filed 08/16/21 Page 2 of 2



 1   to collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff

 2   approves. This stipulation is filed in good faith and not intended to cause delay.

 3          Respectfully submitted, this 16th day of August, 2021.

 4

 5   CLARK HILL PLLC                                       No opposition
 6   By: /s/Jeremy J. Thompson                              /s/Kevin L. Hernandez
     Jeremy J. Thompson                                    Kevin L. Hernandez
 7   Nevada Bar No. 12503                                  Nevada Bar No. 12594
 8   3800 Howard Hughes Pkwy,                              LAW OFFICE OF KEVIN L.
     Suite 500                                             HERNANDEZ
 9   Las Vegas, NV 89169                                   8872 S. Eastern Avenue
     Tel: (702) 862-8300                                   Las Vegas, NV 89123
10   Fax: (702) 862-8400                                   Phone: (702) 563-4450
     Email: jthompson@clarkhill.com                        Fax: (702) 552-0408
11
                                                           Email: kevin@kevinhernandezlaw.com
12   Attorney for Defendant Equifax Information
     Services LLC                                          Attorneys for Plaintiff
13

14

15

16   IT IS SO ORDERED:

17
     __________________________
18   United States Magistrate Judge
19          August 16, 2021
     DATED: __________________
20

21

22

23

24

25

26

27

28

                                                     -2-
